345 S.W.3d 413 (2010)
In re UNIVERSAL UNDERWRITERS OF TEXAS INSURANCE COMPANY, Relator.
No. 2-10-013-CV.
Court of Appeals of Texas, Fort Worth.
March 23, 2010.
George L. Lankford, Fanning, Harper, Martinson, et al., Dallas, TX, for Relator.
Scott M. Keller, Law Offices of Scott M. Keller, Dallas, TX, for Real Party in Interest.
PANEL: MEIER and DAUPHINOT, JJ.

MEMORANDUM OPINION[1]
PER CURIAM.
The court has considered relator's petition for writ of mandamus and is of the opinion that all relief should be denied. Accordingly, relator's petition for writ of mandamus is denied and the stay of the trial court proceedings in cause number XXX-XXXXXX-XX in the 141st District Court of Tarrant County is hereby lifted.
Relator shall pay all costs of this original proceeding, for which let execution issue.
NOTES
[1]  See Tex.R.App. P. 47.4.